Name: Council Decision 2005/808/CFSP of 21 November 2005 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)
 Type: Decision
 Subject Matter: international security;  international affairs;  European construction;  personnel management and staff remuneration;  economic geography
 Date Published: 2006-06-29; 2005-11-22

 22.11.2005 EN Official Journal of the European Union L 303/62 COUNCIL DECISION 2005/808/CFSP of 21 November 2005 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 23(2) thereof, Having regard to Council Joint Action 2002/921/CFSP of 25 November 2002 extending the mandate of the European Union Monitoring Mission (1), and in particular Article 5(1) thereof, Whereas: (1) On 22 November 2004, the Council adopted Decision 2004/795/CFSP (2) extending the mandate of Ms Maryse DAVIET as Head of Mission of the European Monitoring Mission (EUMM). This Decision expires on 31 December 2005. (2) On 21 November 2005, the Council adopted Joint Action 2005/807/CFSP extending and amending the mandate of the European Union Monitoring Mission (EUMM) (3) until 31 December 2006. (3) The mandate of the Head of Mission of the EUMM should therefore also be extended, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Ms Maryse DAVIET as Head of Mission of the EUMM is hereby extended until 31 December 2006. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 November 2005. For the Council The President J. STRAW (1) OJ L 321, 26.11.2002, p. 51 and corrigendum in OJ L 324, 29.11.2002, p. 76. Joint Action as last amended by Joint Action 2004/794/CFSP (OJ L 349, 25.11.2004, p. 55). (2) OJ L 349, 25.11.2004, p. 56. (3) See page 61 of this Official Journal.